Citation Nr: 0915671	
Decision Date: 04/27/09    Archive Date: 05/07/09

DOCKET NO.  05-31 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to a compensable increased initial evaluation 
for service-connected residuals, chin skin condition.

2.  Entitlement to a compensable increased initial evaluation 
for service-connected tendinitis (tendonitis) of the right 
knee.

3.  Entitlement to a compensable increased initial evaluation 
for service-connected tendinitis (tendonitis) of the left 
knee.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Pansiri, Associate Counsel
INTRODUCTION

The Veteran served on active duty from March 1987 to May 
2004, during peacetime and the Persian Gulf War.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a December 2004 rating decision of the 
Department of Veterans Affairs (VA), Nashville, Tennessee, 
Regional Office (RO), which inter alia granted service 
connection for residuals of a chin skin condition, and 
tendinitis of the bilateral knees; and assigned a 
noncompensable evaluation to each.  The Veteran disagreed 
with his evaluations and subsequently perfected an appeal.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran seeks an increased initial evaluation for his 
service-connected residuals of chin skin condition, and 
tendinitis of bilateral knees disability.  Based on review of 
the record, the Board finds that further development is 
necessary.

In the Veteran's Substantive Appeal (VA Form 9), received 
September 2005, the Veteran requested a video hearing before 
the Board.  He was scheduled for such hearing on November 22, 
2006; however, he declined a video hearing and requested a 
personal hearing at the RO before a Veterans Law Judge 
(Travel Board hearing).  See October 2006 Hearing Notice 
Letter (Veteran declined video hearing and "prefer[ed] to 
wait for a future visit by a member of the Board"); November 
2006 Type-Written Statement from the Veteran (requesting a 
"personal meeting/hearing"). 

Since such hearings are scheduled by the agency of original 
jurisdiction (AOJ) (see 38 C.F.R. § 20.704(a) (2008)), the 
Board is remanding the case for that purpose, in order to 
satisfy procedural due process concerns.
Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran for 
a Travel Board hearing before a 
Veterans Law Judge, with appropriate 
notification to the Veteran.  A copy of 
the Travel Board hearing notice should 
be associated with the record.
  
After the hearing is conducted, or if the Veteran withdraws 
his hearing request or fails to report for the scheduled 
hearing, the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the outcome of this case.  The 
appellant need take no action until so informed.  The purpose 
of this REMAND is to ensure compliance with due process 
considerations.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

